Norton, J.
This was a proceeding on the part of plaintiff against defendant for maintaining a nuisance, instituted before a justice of the peace, which being tried on appeal to the Newton county circuit court, plaintiff obtained judgment, from which defendant has,appealed. Defendant filed in the circuit court, as well as, before the justice of the peace, a motion to dismiss the suit on the: ground that the justice of the peace had no jurisdiction,, and the further ground that no sufficient complaint or statement had been filed. This motion was overruled, and the action of the court in this respect is assigned for error., We think the court erred in overruling the motion, because the complaint filed failed to state that the alleged nuisance *395was within the limits of said town, or that it was contrary to the ordinance of said town to maintain a nuisance therein. It is true that the warrant issued on the complaint alleges both these matters, but under the ruling of this court in the case of Missouri City v. Hutchinson, 71 Mo. 46, and the case of City of Kansas v. Flanagan, 69 Mo. 23, this did not cure the defect in the statement or complaint. Judgment reversed,
in which all concur, except Ray, J.,. absent.